DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/21/2021 has been placed of record in the file.
Claims 1, 6, and 7 have been amended.
Claims 12-17 have been added.
Claims 1-17 are now pending.
The applicant’s arguments with respect to claims 1-11 have been fully considered but they are not persuasive as discussed below.
The applicant’s arguments with respect to claims 12-17 have been considered but are moot in view of the following new grounds of rejection.

Claim Objections
8.	Claim 13 is objected to because it is a duplicate of claim 15.  However, it is believed that claim 13 includes typographical errors and that the applicant intended to state “The information processing system according to claim 1” instead of “The electronic whiteboard apparatus according to claim 6.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kottahachchi et al. (U.S. Patent Application Publication Number 2015/0082372), hereinafter referred to as Kottahachchi, in view of McConnell et al. (U.S. Patent Application Publication Number 2013/0018953), hereinafter referred to as McConnell.
Kottahachchi disclosed techniques for managing privileged accounts for access to secure resources.  In an analogous art, McConnell disclosed techniques for providing authorized participants access to a virtual meeting room.  Both systems are directed toward managing access to secure resources.
Regarding claim 1, Kottahachchi discloses an information processing system comprising: a memory; and a processor coupled to the memory and configured to authenticate users by a first authentication method or a second authentication method differing from the first authentication method (paragraph 39, user logged in to account management service), obtain, from an external service system, schedule information indicating (i) a start time and (ii) a user (paragraph 51, user has window of time), acquire, based on the obtained schedule information, user identification information associated with the user indicated by the obtained schedule information (paragraph 51, provides user particular permissions during session), insert the user identification information, and information associated with the second authentication method, into a participating management information list, thereby associating the user identification information and the second authentication method (paragraph 49, particular authentication 
Kottahachchi does not explicitly state that the start time is of a conference and that the user is associated with the conference.  However, providing users with virtual conferencing was well known in the art as evidenced by McConnell.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kottahachchi by adding the ability for a start time of a conference and a user associated with the conference as provided by McConnell (see paragraph 67, date and time of meeting, and authorized participants).  One of ordinary skill in the art would have recognized the benefit that utilizing such a virtual 
Regarding claim 2, the combination of Kottahachchi and McConnell discloses wherein the action includes distributing a file to a user (Kottahachchi, paragraph 54, which users can utilize which resources).
Regarding claim 3, the combination of Kottahachchi and McConnell discloses wherein the processor is further configured to store a first setting for using an external service, the first setting associated with the user (Kottahachchi, paragraph 78, plug-in server).
Regarding claim 4, the combination of Kottahachchi and McConnell discloses wherein, when the action is restricted from being executed, the processor is configured to provide information of an authentication method for which the instruction to execute the action is allowed (Kottahachchi, paragraph 90, identifies challenge question to be asked and/or passcode required).
Regarding claim 5, the combination of Kottahachchi and McConnell discloses wherein the processor is configured to determine whether the action is permitted based on a combination of a plurality of authentication methods (Kottahachchi, paragraph 49, requires both first and second authentications).
Regarding claim 6, Kottahachchi discloses an electronic whiteboard apparatus comprising: a contact sensor configured to detect a hand or an electronic pen (paragraph 163, touchpad or touch screen); a display controller configured to output images to a teleconference terminal (paragraph 165, display subsystem); a memory (paragraph 166, system memory); and a processor coupled to the memory (paragraph 161, processing unit) and configured to authenticate users by a first authentication method or a second authentication method differing from the first 
of a conference and that the user is associated with the conference.  However, providing users with virtual conferencing was well known in the art as evidenced by McConnell.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kottahachchi by adding the ability for a start time of a conference and a user associated with the conference as provided by McConnell (see paragraph 67, date and time of meeting, and authorized participants).  One of ordinary skill in the art would have recognized the benefit that utilizing such a virtual environment would assist meeting facilitators in organizing and managing meetings (see McConnell, paragraph 19).
Regarding claim 7, Kottahachchi discloses a non-transitory recording medium storing a program that causes an electronic whiteboard apparatus to execute a process comprising: authenticating users by a first authentication method or a second authentication method differing from the first authentication method (paragraph 39, user logged in to account management service); obtaining, from an external service system, schedule information indicating (i) a start time and (ii) a user (paragraph 51, user has window of time), acquiring, based on the obtained schedule information, user identification information associated with the user indicated by the obtained schedule information (paragraph 51, provides user particular permissions during session), inserting the user identification information, and information associated with the second authentication method, into a participating management information list, thereby associating the user identification information and the second authentication method (paragraph 49, particular authentication required based on user and stores mapping of plug-ins and users), accessing permission setting information including (i) first information associating the first authentication 
Kottahachchi does not explicitly state that the start time is of a conference and that the user is associated with the conference.  However, providing users with virtual conferencing was well known in the art as evidenced by McConnell.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kottahachchi by adding the ability for a start time of a conference and a user associated with the conference as provided by McConnell (see paragraph 67, date and time of meeting, and authorized participants).  One of ordinary skill in the art would have recognized the benefit that utilizing such a virtual environment would assist meeting facilitators in organizing and managing meetings (see McConnell, paragraph 19).
Regarding claim 9, the combination of Kottahachchi and McConnell discloses wherein the action includes distributing a file to a user (Kottahachchi, paragraph 54, which users can utilize which resources).
Regarding claim 10, the combination of Kottahachchi and McConnell discloses wherein the action includes loading a file selected on a file loading screen onto the electronic whiteboard apparatus (Kottahachchi, paragraph 39, user requests access to resource).
Regarding claim 11, the combination of Kottahachchi and McConnell discloses wherein the processor is configured to cause display of an unpermitted participant operation screen upon the determination that the action is restricted from being executed, the unpermitted participant operation screen indicating the first authentication method as an authentication method for which permission to perform the action is granted (Kottahachchi, paragraph 90, identifies challenge question to be asked and/or passcode required).

12.	Claims 8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kottahachchi in view of McConnell, further in view of Huang et al. (U.S. Patent Application Publication Number 2018/0367526), hereinafter referred to as Huang.
The combination of Kottahachchi and McConnell disclosed techniques for managing privileged accounts for access to secure resources.  In an analogous art, Huang disclosed techniques for authenticating a user requesting access to a resource in a cloud-computing system.  Both systems are directed toward managing access to secure resources.
Regarding claim 8, the combination of Kottahachchi and McConnell does not explicitly state wherein the first authentication method is an integrated circuit card identification method and the second authentication method is a facial recognition authentication method.  However, 
Regarding claim 12, the combination of Kottahachchi and McConnell does not explicitly state wherein a conference participant detected by IC card authentication is permitted by the processor to load and distribute files, and wherein a conference participant detected by face authentication is permitted by the processor to distribute files but is not permitted by the processor to load files.  However, utilizing such authentication techniques was well known in the art as evidenced by Huang.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kottahachchi and McConnell by adding the ability that a conference participant detected by IC card authentication is permitted by the processor to load and distribute files, and that a conference participant detected by face authentication is permitted by the processor to distribute files but is not permitted by the processor to load files as provided by Huang (see paragraph 5, users have different levels of permissions, and paragraph 55, facial recognition and smart card, where Kottahachchi also already teaches that different privileges require different authentication techniques as discussed above).  One of ordinary skill in the art 
Regarding claim 13, the combination of Kottahachchi and McConnell does not explicitly state wherein a conference participant detected by face authentication but not preliminarily registered for the conference, is permitted by the processor to distribute files but is not permitted by the processor to load files and is not permitted by the processor to load schedules, and wherein a conference participant detected by face authentication and preliminarily registered for the conference, is permitted by the processor to distribute files, to load files, and to load schedules.  However, managing authentication levels in such a fashion was well known in the art as evidenced by Huang.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kottahachchi and McConnell by adding the ability that a conference participant detected by face authentication but not preliminarily registered for the conference, is permitted by the processor to distribute files but is not permitted by the processor to load files and is not permitted by the processor to load schedules, and wherein a conference participant detected by face authentication and preliminarily registered for the conference, is permitted by the processor to distribute files, to load files, and to load schedules as provided by Huang (see paragraph 55, facial recognition, and paragraph 64, category or type of user, and paragraph 68, authentication level based on context, where Kottahachchi also already teaches control of actions a user can take as discussed above).  One of ordinary skill in the art would have recognized the benefit that utilizing multiple authentication mechanisms would assist administrators in protecting different resources (see Huang, paragraph 5).
Regarding claim 14, the combination of Kottahachchi and McConnell does not explicitly state wherein a conference participant detected by IC card authentication is permitted by the processor to load and distribute files, and wherein a conference participant detected by face authentication is permitted by the processor to distribute files but is not permitted by the processor to load files.  However, utilizing such authentication techniques was well known in the art as evidenced by Huang.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kottahachchi and McConnell by adding the ability that a conference participant detected by IC card authentication is permitted by the processor to load and distribute files, and that a conference participant detected by face authentication is permitted by the processor to distribute files but is not permitted by the processor to load files as provided by Huang (see paragraph 5, users have different levels of permissions, and paragraph 55, facial recognition and smart card, where Kottahachchi also already teaches that different privileges require different authentication techniques as discussed above).  One of ordinary skill in the art would have recognized the benefit that utilizing multiple authentication mechanisms would assist administrators in protecting different resources (see Huang, paragraph 5).
Regarding claim 15, the combination of Kottahachchi and McConnell does not explicitly state wherein a conference participant detected by face authentication but not preliminarily registered for the conference, is permitted by the processor to distribute files but is not permitted by the processor to load files and is not permitted by the processor to load schedules, and wherein a conference participant detected by face authentication and preliminarily registered for the conference, is permitted by the processor to distribute files, to load files, and to load schedules.  However, managing authentication levels in such a fashion was well known in 
Regarding claim 16, the combination of Kottahachchi and McConnell does not explicitly state wherein the process includes: permitting a conference participant detected by IC card authentication to load and distribute files, and permitting a conference participant detected by face authentication to distribute files, but restricting the conference participant detected by the face authentication from loading files.  However, utilizing such authentication techniques was well known in the art as evidenced by Huang.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kottahachchi and McConnell by adding the ability that the process includes: permitting a conference participant detected by IC 
Regarding claim 17, the combination of Kottahachchi and McConnell does not explicitly state wherein the process includes: permitting a conference participant detected by face authentication but not preliminarily registered for the conference to distribute files, but restricting the conference participant detected by the face authentication and not preliminarily registered for the conference from loading files and loading schedules, and permitting a conference participant detected by face authentication and preliminarily registered for the conference to distribute files, to load files, and to load schedules.  However, managing authentication levels in such a fashion was well known in the art as evidenced by Huang.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kottahachchi and McConnell by adding the ability that the process includes: permitting a conference participant detected by face authentication but not preliminarily registered for the conference to distribute files, but restricting the conference participant detected by the face authentication and not preliminarily registered for the conference from loading files and loading schedules, and permitting a conference participant detected by face authentication .

Response to Arguments
13.	In the remarks, the applicant argues that the newly added limitations are not taught by the combination of Kottahachchi and McConnell.  More specifically, the applicant states that “Kottahachchi does not teach or suggest, however, that the user information…[is] used to acquire user identification information, and to insert the acquired user identification information into a participating management information list in association with the second authentication method.”  However, the connection between users and required authentication techniques is clearly stated by Kottahachchi.  The applicant is directed to the new citations in the above rejection.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/Victor Lesniewski/Primary Examiner, Art Unit 2493